Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1911 Page 1 of 22




                          IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH


                                                             MEMORANDUM DECISION
     IVANTI, INC.,                                               AND ORDER

                   Plaintiff,
                                                           Case No. 2:19-cv-00075-RJS-JCB
     v.

     STAYLINKED CORP.,                                   Chief District Judge Robert J. Shelby

                   Defendant.                             Magistrate Judge Jared C. Bennett


          Before the court is Ivanti, Inc.’s (“Ivanti”) short form motion for a protective order in

 which it seeks to maintain a “Confidential—Attorney’s Eyes Only” (“CAEO”) designation for

 734 documents that it produced in discovery to Staylinked Corp. (“Staylinked”) based on this

 court’s Standard Protective Order (“SPO”). 1 On May 28, 2021, Ivanti submitted an Excel

 spreadsheet in native file format to the undersigned’s chambers after counsel for Staylinked

 had the opportunity to review it. 2 On the spreadsheet, Ivanti listed the challenged documents

 and provided the reasons for its designation of CAEO. Staylinked provided counter-

 annotations on the spreadsheet opposing Ivanti’s proposed designations. Ivanti also submitted

 the documents to chambers for an in camera review of the CAEO designations.




 1
     ECF No. 69.
 2
     ECF No. 69-2.
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1912 Page 2 of 22




           This court reviewed every document in camera and, on July 2, 2021, provided a

     tentative ruling on each by inserting a note on every line item in the spreadsheet that the

     parties previously submitted. 3 The court’s tentative ruling also ordered simultaneous briefing,

     which the parties provided. 4 The court held oral argument on July 27, 2021. 5 After

     considering the information provided in the parties’ initial briefing, the court’s in camera

     review, the parties’ supplemental briefing, and oral argument, the court GRANTS IN PART

     AND DENIES IN PART Ivanti’s motion for protective order. To provide context for the

     court’s rulings on each document, the court first provides its view of the legal background for

     protecting documents. Thereafter, the court applies the legal background to the several

     categories of documents in the materials reviewed in camera. Next, the court explains the

     terms that it uses in the spreadsheet to denote its specific rulings as to each document. 6

     Finally, the court discusses why it declines to award reasonable expenses under Fed. R. Civ.

     P. 37(a)(5)(C).

                                          LEGAL BACKGROUND

            Because this dispute arises over a protective order, the court begins with the rule that

     governs protective orders: Fed. R. Civ. P. 26(c). Rule 26(c)(1) allows a court “for good cause”


 3
     ECF No. 74.
 4
     ECF Nos. 81, 82.
 5
     ECF No. 91.
 6
  A .pdf version of the spreadsheet will be attached to this document to memorialize the court’s
 rulings. However, the explanatory notes for each ruling are only available in the native file
 format for the spreadsheet, which will be distributed to the parties in a separate email since an
 Excel spreadsheet cannot be filed on CM/ECF.


                                                      2
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1913 Page 3 of 22




     to “issue an order to protect a party or person from annoyance, embarrassment, oppression, or

     undue burden or expense.” 7 As an example of this type of information, Rule 26(c)(1) provides

     that the court can order that “trade secret or other confidential research, development, or

     commercial information . . . be revealed only in a specified way.” 8 Courts interpreting this

     provision under Rule 26 require that “[w]hen a party seeks such a protective order, it ‘must

     first establish that the information sought is a trade secret [or confidential information] and

     then demonstrate that its disclosure might be harmful.’” 9

           Based on Rule 26(c) and to make discovery more efficient, this court has adopted the

 SPO, which applies in every civil case that is filed in this district. 10 The SPO requires disclosure

 of even confidential information in a “specified way.” 11 Parties can designate discovery

 “Confidential” or Confidential–Attorneys Eyes Only. To be CAEO, the discovery material must

 be “protected information,” (i.e., confidential or proprietary technical, scientific, financial,

 business, health, or medical information). Additionally, to warrant a CAEO designation, the

 “protected information” must be “past, current, or future” that includes five categories:

 (1) sensitive technical information; (2) sensitive business information; (3) competitive technical

 information; (4) competitive business information; and (5) “any other protected information the


 7
     Fed. R. Civ. P. 26(c)(1).
 8
     Fed. R. Civ. P. 26(c)(1)(G).
 9
   In re Cooper Tire & Rubber, Co., 568 F.3d 1180, 1190 (10th Cir. 2009) (citation omitted)
 (alteration added).
 10
      DUCivR 26-2(a)(1).
 11
      Fed. R. Civ. P. 26(c)(1)(G).


                                                     3
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1914 Page 4 of 22




 disclosure of which to non-qualified people . . . would likely cause harm.” 12 The wording of the

 fifth category of CAEO information shows that categories (1)-(4) are also linked to Rule 26’s

 requirement to show “harm” to protect discovery material. Accordingly, based on Rule 26 and

 the SPO itself, to properly designate discovery material CAEO, the party seeking protection must

 establish that: (1) the material is “protected information”; (2) material falls into one of the five

 CAEO categories; and (3) releasing the protected information without the CAEO designation

 would cause harm to the releasing party. 13

            To determine whether discovery material is the type of protected information warranting

 protection, courts have considered multiple factors. For example, many courts have followed the

 Southern District of New York’s approach in United States v. International Business Machines,

 Corp., 67 F.R.D. 40 (S.D.N.Y. 1975), which considered the following to determine whether a

 matter in discovery constituted a trade secret:

                   (1) the extent to which the information is known outside of his
                   business; (2) the extent to which it is known by employees and
                   others involved in his business; (3) the extent of measures taken by
                   him to guard the secrecy of the information; (4) the value of the
                   information to him and to his competitors; (5) the amount of effort
                   or money expended by him in developing the information; (6) the
                   ease or difficulty with which the information could be properly
                   acquired or duplicated by others. 14




 12
      SPO, ¶ 2(b) (emphasis added) (capitalization omitted).
 13
      Id.
 14
      67 F.R.D. at 47.


                                                    4
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1915 Page 5 of 22




 Courts use these same factors to determine whether material contains confidential business,

 commercial, financial, or technical information. 15

            But even if the information qualifies as “protected information” in one of the five CAEO

 categories, the party resisting discovery “must do more than simply allege that the documents are

 proprietary and confidential.” 16 In addition, the party seeking protection must “set forth specific

 facts showing good cause, not simply conclusory statements.” 17 “‘Competitive disadvantage is a

 type of harm cognizable under rule 26.’” 18

                                    CATEGORIAL DETERMINATIONS

            Over the course of the court’s in camera review, the court came across several recurring

 issues and offers its opinion on each. First, regarding emails—the bulk of the documents at

 issue—the court notes the SPO’s requirement that parties must “designate only that part of a

 document or deposition that is confidential information or confidential information — attorney’s

 eyes only, rather than the entire document or deposition.” 19 This requirement is significant

 because the court has found very few email records in which every email in the chain is CAEO.



 15
    See, e.g., S. New England Tel. Co. v. Glob. Naps, Inc., No. 04-CV-2075, 2008 WL 11492786,
 at *3 (D. Conn. June 19, 2008) (relying on six-factor test for determining whether “commercial
 information” warranted protection under protective order).
 16
   JTS Choice Enters., Inc. v. E.I. Du Pont De Nemours & Co., No. 11-CV-03143, 2013 WL
 791438, at *2 (D. Colo. Mar. 4, 2013).
 17
      Id.
 18
   Id. (quoting Zenith Radio Corp. v. Matsushita Elec. Indus. Co., 529 F. Supp. 866, 890 (E.D.
 Pa. 1981)).
 19
      SPO, ¶ 4(g) (capitalization omitted).


                                                    5
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1916 Page 6 of 22




 Ivanti has a duty to redact even if the record contains protected information that is CAEO.

 Withholding the entire document, which may contain parts that are not CAEO, is improper under

 the SPO. The court is unpersuaded that redacting is “unduly burdensome.” The court itself

 reviewed all the documents and is aware of how quickly documents can be redacted in Adobe

 Acrobat. Thus, redacting instead of withholding entire documents is the requirement here, too.

        Second, except for Zebra, the court believes that customer names must be redacted before

 sharing those documents with those other than counsel. Providing customer names to a

 competitor appears likely to cause Ivanti a competitive disadvantage. This is especially true

 where, as here, the basis for Staylinked’s requesting these documents was to obtain information

 about the problems with Ivanti’s product as a defense to Ivanti’s claim that Staylinked was

 improperly stealing clients from Ivanti. Knowing the specific problems of Ivanti’s product on a

 specific customer’s system would provide any competitor with a competitive advantage.

 Redacting customer names should sufficiently alleviate the risk of competitive advantage

 because knowing the problems with Ivanti’s product without the customer identity makes the

 prospect of purposefully taking customers unlikely.

        Third, as mentioned in the preceding paragraph, many emails contain narrative

 discussions about problems that Ivanti or its customers were experiencing with certain software

 applications or hardware. In some emails, there are also actual error logs and code to fix the

 problems discussed in the emails. The court does not believe that discussions about a customer

 having problems with the application’s buttons, for example, meets the requirements of

 “protected information” much less CAEO. In fact, the internet is replete with community fora

 that discuss troubleshooting of known problems of all sorts of products especially those of an


                                                  6
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1917 Page 7 of 22




 electronic nature. 20 Thus, a general awareness of product problems cannot be CAEO. Also, lists

 of problems in Ivanti’s resolution queue, repair priority, who was assigned to fix them, or the

 exchange of pleasantries and jokes between employees, do not appear to the court to meet the

 definition of “protected information.”

          However, the computer-generated error logs, resource reports, kernel traces, and

 resources traces—although not “code” as that term is used among computer scientists 21—appear

 to indicate how Ivanti’s products are running and may provide information as to which system is

 running them and the specific problems that system is having with Ivanti’s product. This

 provides a competitive advantage to Staylinked because it would be able to see the specific

 errors in Ivanti’s system, on specific systems, performing certain functions. That information

 would be a helpful competitive marketing tool. Consequently, the logs on the spreadsheet

 marked as “code” will retain their CAEO status. 22



 20
    For example, those who use Apple products can log on to Apple Support Communities, APPLE,
 https://discussions.apple.com/welcome (last visited Aug. 4, 2021), input the problem that a user
 is having with their Apple product, and a community of users will provide suggested remedies to
 the problem. The same type of forum exists for users of any Microsoft product. MICROSOFT,
 https://answers.microsoft.com/en-us (last visited Aug. 4, 2021).
 21
      ECF No. 85 at 5.
 22
   The court acknowledges and appreciates the declaration of Bryan S. Morse, who holds a
 doctorate Ph.D. in Computer Science. Dr. Morse makes a compelling case that the materials
 marked as “code” do not contain the “secret sauce” of Ivanti’s product in terms of its source
 code. Id. Dr. Morse also helpfully summarizes what the documents marked as “code” on the
 spreadsheet actually show. Id. at 4-8. The things contained in Dr. Morse’s helpful summary
 undoubtedly reveal how Ivanti’s product operates. Retail Ventures, Inc. v. Nat’l Union Fire Ins.
 Co. of Pittsburgh, Pa., 691 F.3d 821, 834 (6th Cir. 2012) (stating that information that shows
 how a business is operated may be treated as protected information). Although Dr. Morse opines
 that none of this information, with 14 possible exceptions, would “provide StayLinked with any
 competitive advantage,” ECF No. 85 at 5, the court is unsure the standard that Dr. Morse applied

                                                  7
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1918 Page 8 of 22




        Fourth, many documents contain charts that also list revenues generated from specific

 customers. As counsel for Staylinked recognizes, disclosing the revenues to Ivanti’s competitor

 would place Ivanti at a competitive disadvantage. Therefore, these revenues (and customer

 names) can also be redacted prior to sharing with non-attorneys to avoid placing Ivanti at a

 competitive disadvantage. After redaction, these documents will not retain their CAEO

 designation.

        Fifth, there are several presentations that appear to have been made to the troubleshooting

 staff about their efficiency and future workload. Most of these are designated as LANDesk

 Reports. The court does not see how this generic information is protected or how its disclosure

 would harm Ivanti by giving Staylinked a competitive advantage. Thus, the CAEO designation

 on these documents is denied.

        Sixth, the documents contain several meeting agendas, which are sometimes called

 “coreteam notes.” These appear to be invitations to a team meeting that also track who was in

 attendance and the topics that were or may have been discussed. The meeting topics are

 generally one or two words. At times there is a productivity chart attached. There are also

 documents that discuss potential training topics for both staff and external customers. These

 discussions are general and are usually limited to one or two-word topics. The court does not see




 to reach that conclusion, especially where, as here, knowing how the product functions and how
 it errs when performing specific functions would be of benefit to a competitor. Although
 Staylinked may not review this information, its Technical Advisor certainly can, which still
 provides Staylinked with the ability to argue that Ivanti’s errors caused its customers to go to
 Staylinked. Therefore, the court is unwilling, at this point, to allow Staylinked to see the
 materials designated as “code.”


                                                 8
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1919 Page 9 of 22




 how meeting agendas and general training topics constitute protected information much less

 show competitive harm for their disclosure especially given how old some of these meeting

 agendas are and how generically the training topics are listed. Therefore, these materials are

 denied CAEO designation.

        Seventh, the documents also contain several employee workplans that set goals and rate

 progress for a particular employee. Again, the court does not see how generic goals amount to

 protected information or meet the requirements of CAEO. The court does not understand how

 disclosure of a generic workplan would place Ivanti at a competitive disadvantage vis-à-vis its

 competitor. Accordingly, the CAEO status of these documents is denied.

        Finally, the documents contain a few manuals that belong to other companies. The court

 does not see how these manuals that were shared with Ivanti could be considered Ivanti’s

 “protected information.” On the other hand, the court does not see how these manuals from other

 companies could be used in this litigation against Ivanti, but, in any event, they do not appear to

 meet the requirements for CAEO. Therefore, they are denied CAEO status.

                      GUIDE TO THE COURT’S SPREADSHEET ANNOTATIONS

        Given these general categorical observations, the court provides a key to its document-

 by-document rulings memorialized on the attached spreadsheet. Where the court denies

 protection for a document, the column labeled “Court Disposition” will include the word “No.”

 The explanation for that ruling is contained in a note attached to each cell, which is available

 only in the native file format of Excel, which the parties will receive via separate

 correspondence. For documents that may contain some CAEO information, the court uses

 “Partial” and explains that designation in an explanatory note attached to each cell in the native


                                                  9
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1920 Page 10 of 22




  file format of the Excel spreadsheet. As to a document that the court rules is entirely protected,

  the court uses the word “Protected.” Where a document shares the same resolution as another

  version of that same document, the court uses “Same as above” or “Same as [specific number].”

  For such designations, the parties are directed to the designated cell for the court’s more specific

  explanation of the court’s ruling on that document.

                   DECLINATION OF REASONABLE EXPENSES UNDER FED. R. CIV. P. 37

             The court declines to impose reasonable expenses for bringing and defending against

  Ivanti’s Motion for Protective Order because the arguments are substantially justified. Fed. R.

  Civ. P. 37(a)(5)(C) provides that “[i]f the motion is granted in part and denied in part, the court

  may, after giving an opportunity to be heard, apportion the reasonable expenses for the motion.”

  Rule 37(a)(5)(A) and (B) provide the standards as to when fees should not be awarded.

  Specifically, both state that fees must be awarded unless the arguments of the losing party are

  “substantially justified.” 23

             “Substantially justified” is a familiar term to those who have ever worked with the Equal

  Access to Justice Act (“EAJA”). 24 EAJA allows a “prevailing party” to collect attorney fees

  against the United States government unless the United States’ litigating position was

  “substantially justified.” 25 The United States Supreme Court held that a position is substantially

  justified if it is “justified in substance or in the main—that is, justified to a degree that could



  23
       Fed. R. Civ. P. 37(a)(5)(A)-(B).
  24
       28 U.S.C. § 2412(d)(1)(A).
  25
       Id.


                                                     10
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1921 Page 11 of 22




  satisfy a reasonable person.” 26 Stated differently, a government position is substantially justified

  “if it has a reasonable basis in both law and fact.” 27 Where, as here, Rule 37 employs the same

  term of art as EAJA for the same purpose of awarding costs and attorney’s fees, the court

  borrows from EAJA jurisprudence to determine substantial justification. 28

            After a thorough review of the documents, the court observes that there were a few

  instances of what the court considers to be over designation of CAEO materials and a few

  instances in which the designation should not have been challenged because it was clearly

  warranted. However, any over designation and any misplaced opposition to designation are

  insufficient to convince the court that the arguments on which the parties relied lacked a

  reasonable basis in law or fact. Therefore, given the additional discretion entrusted to the court

  for granting in part and denying in party Ivanti’s motion (i.e., “the court may . . . apportion the

  reasonable expenses for the motion”), 29 the court declines to award reasonable expenses

  including attorney’s fees.




  26
       Pierce v. Underwood, 487 U.S. 552, 565 (1988).
  27
       Hanover Potato Prods., Inc. v. Shalala, 989 F.2d 123, 128 (3d Cir. 1993).
  28
     Lawson v. FMR LLC, 571 U.S. 429, 459 (2014) (“[P]arallel text and purposes counsel in favor
  of interpreting . . . provisions consistently.”); Northcross v. Bd. of Educ. of Memphis City Sch.,
  412 U.S. 427, 428 (1973) (per curiam) (stating that when two provisions of different statutes
  share similar language, that is a “strong indication” they are to be interpreted consistently);
  Morissette v. United States, 342 U.S. 246, 263 (1952) (explaining that “where Congress borrows
  terms of art” it also borrows their meaning).
  29
       Fed. R. Civ. P. 37(a)(5)(C).


                                                   11
Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1922 Page 12 of 22




                                              ORDER

         Based on the foregoing, the court orders Ivanti to produce copies of the documents

  reviewed in camera with redactions as set out above within 60 days of this order.

         DATED this 4th day of August 2021.

                                              BY THE COURT:




                                              JARED C. BENNETT
                                              United States Magistrate Judge




                                                 12
                                                                                      Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1923 Page 13 of 22


    BegDoc         EndDoc                 Ivanti Reason                                    Ivanti Subreason                                                         StayLinked Challenge   Year               Court Disposition                       Category
IVANTI009594   IVANTI009594   Sensitive Technical Information     Email re Development                                           Customer name may be redacted                              2014                      No                           Meeting agenda
IVANTI010398   IVANTI010398   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret    2006                      No                                Email
IVANTI010995   IVANTI010995   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret    2006                      No                            Meeting invite
IVANTI011475   IVANTI011495   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011496   IVANTI011543   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011544   IVANTI011592   Sensitive Business Information      Confidential Financial and Marketing Presentation              Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011593   IVANTI011600   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011601   IVANTI011608   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011609   IVANTI011616   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011617   IVANTI011663   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011664   IVANTI011714   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2014                      No                          LAN Desk Report
IVANTI011717   IVANTI011726   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        Public "sales@naurtech.com"                                2014                      No                          Sales presentation
IVANTI011727   IVANTI011736   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        Public "sales@naurtech.com"                                2014                      No                          Sales presentation
IVANTI011737   IVANTI011743   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        Public "sales@naurtech.com"                                2014                      No                          Sales presentation
IVANTI011744   IVANTI011773   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI011774   IVANTI011803   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI011867   IVANTI011897   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI011901   IVANTI011949   Sensitive Business Information      Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI012006   IVANTI012015   Sensitive Technical Information     Presentation re Technical Development                          Product information re public release                      2015                      No                          LAN Desk Report
IVANTI012016   IVANTI012044   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI012130   IVANTI012152   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI012154   IVANTI012159   Sensitive Technical Information     Presentation re Technical Development                          Product information re public release                      2015                      No                          LAN Desk Report
IVANTI012160   IVANTI012187   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI012190   IVANTI012199   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI012200   IVANTI012205   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2015                      No                          LAN Desk Report
IVANTI012302   IVANTI012307   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked's product information                           2016                      No                                Email
IVANTI012358   IVANTI012380   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2016                      No                          LAN Desk Report
IVANTI012383   IVANTI012384   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked's product information                           2016                      No                                Email
IVANTI012427   IVANTI012428   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked's product information                           2016                      No                                Email
IVANTI012429   IVANTI012431   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        Customer name may be redacted                              2016                      No                                Email
IVANTI012432   IVANTI012434   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked's product information                           2016                      No                                Email
IVANTI012436   IVANTI012436   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked's product information                           2016                      No                                Email
IVANTI012437   IVANTI012437   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked's product information                           2016                      No                                Email
IVANTI012438   IVANTI012463   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2016                      No                          LAN Desk Report
IVANTI012464   IVANTI012489   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2016                      No                          LAN Desk Report
IVANTI012497   IVANTI012499   Sensitive Business Information      Confidential Financial and Marketing Information               Sensitive information may be redacted                      2016                      No                        Performance Appraisal
IVANTI012514   IVANTI012516   Sensitive Business Information      Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret    2016      Protected 12516 but NO ON REST                    Email
IVANTI012517   IVANTI012519   Sensitive Business Information      Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret    2016   Same as above (Protected 12519) No on rest           Email
IVANTI012523   IVANTI012527   Sensitive Technical Information     Code or Log Printout                                           Sensitive information may be redacted                      2016     Protected 12523-25 (script) no on rest     Performance Appraisal
IVANTI012565   IVANTI012566   Sensitive Business Information      Confidential Financial and Marketing Information               Sensitive information may be redacted                      2016                      No                        Performance Appraisal
IVANTI012570   IVANTI012571   Sensitive Business Information      Confidential Financial and Marketing Information               Sensitive information may be redacted                      2016                      No                        Performance Appraisal
IVANTI012572   IVANTI012576   Sensitive Technical Information     Code or Log Printout                                           Sensitive information may be redacted                      2016     Protected 12572-74 (script); no on rest    Performance Appraisal
IVANTI012585   IVANTI012591   Sensitive Technical Information     Presentation re Technical Development                          Product information re public release                      2016                      No                          LAN Desk Report
IVANTI012601   IVANTI012606   Sensitive Technical Information     Presentation re Technical Development                          Outdated and routine report                                2016                      No                          LAN Desk Report
IVANTI012622   IVANTI012624   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012625   IVANTI012628   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012629   IVANTI012632   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012633   IVANTI012636   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012637   IVANTI012640   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012641   IVANTI012645   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012647   IVANTI012649   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer names may be redacted                             2016      Customer names Protected; rest no                 Email
IVANTI012658   IVANTI012665   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012666   IVANTI012673   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012674   IVANTI012681   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012682   IVANTI012689   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012690   IVANTI012693   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012696   IVANTI012704   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012705   IVANTI012708   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
IVANTI012709   IVANTI012717   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012718   IVANTI012725   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012726   IVANTI012734   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012735   IVANTI012743   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012744   IVANTI012746   Sensitive Technical Information     Email re Development                                           Ivanti public information                                  2016       Protected the script code; rest no               Email
IVANTI012751   IVANTI012760   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012761   IVANTI012770   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012771   IVANTI012781   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012782   IVANTI012792   Sensitive Business Information      Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret    2016       Customer name Protected, rest no                 Email
IVANTI012798   IVANTI012802   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret    2016                      No                                Email
                                                                                    Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1924 Page 14 of 22


                                                                                                                                                                                                Protected first email discussing code; rest no for
IVANTI012803   IVANTI012807   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 reasons stated above                         Email

                                                                                                                                                                                                Protected first email discussing code; no on rest
IVANTI012877   IVANTI012882   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016                                                              Email
IVANTI012886   IVANTI012891   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016              No for reasons in 12798                         Email
IVANTI012917   IVANTI012919   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer name may be redacted                             2016        Protected first and alst email; rest no               Email
IVANTI012920   IVANTI012942   Sensitive Technical Information   Presentation re Technical Development                          Public "Copyright © 2014 Woolworths Limited"              2016                          No                                  Manual
IVANTI012943   IVANTI012944   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016                          No                                  Email
IVANTI012955   IVANTI012960   Sensitive Technical Information   Presentation re Technical Development                          Zebra user guide                                          2016                          No                                  Manual
IVANTI013117   IVANTI013117   Sensitive Technical Information   Code or Log Printout                                           "Copyright © 2014 Symbol"                                 2016              Not sure; is this Ivanti's?                     Script
IVANTI013118   IVANTI013120   Sensitive Business Information    Customer License or Contract Information                       Zebra End User License Agreement (EULA)                   2016                   No; Not Ivanti's                     License Agreement


                                                                                                                                                                                                  Protected sample code at 13124; no on rest
IVANTI013121   IVANTI013130   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                                                              Email


                                                                                                                                                                                                  Protected sample code at 13124; no on rest

IVANTI013131   IVANTI013140   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                                                              Email


                                                                                                                                                                                                  Protected sample code at 13145; no on rest

IVANTI013141   IVANTI013151   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                                                              Email


                                                                                                                                                                                                  Protected sample code at 13156; no on rest

IVANTI013152   IVANTI013162   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                                                              Email
IVANTI013163   IVANTI013165   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                          No                                  Email
IVANTI013166   IVANTI013169   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                          No                                  Email


                                                                                                                                                                                                  Protected sample code at 13175; no on rest
IVANTI013170   IVANTI013180   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                                                              Email


                                                                                                                                                                                                  Protected sample code at 13186; no on rest
IVANTI013181   IVANTI013192   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                                                              Email
IVANTI013194   IVANTI013197   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013202   IVANTI013202   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013211   IVANTI013212   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013213   IVANTI013216   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013217   IVANTI013219   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013226   IVANTI013227   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013228   IVANTI013229   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013230   IVANTI013233   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No: same as above                            Email
IVANTI013234   IVANTI013235   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No: same as above                            Email
IVANTI013236   IVANTI013237   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013238   IVANTI013247   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016                 No; same as above;                           Email
IVANTI013248   IVANTI013250   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013251   IVANTI013255   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013256   IVANTI013256   Sensitive Business Information    Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013258   IVANTI013261   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016               No; where is the code?                         Email
IVANTI013262   IVANTI013265   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No; same email series as above                     Email
IVANTI013266   IVANTI013267   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                   No; what code?                             Email
IVANTI013269   IVANTI013271   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016              No; same string as above                        Email
IVANTI013272   IVANTI013274   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016              No; same string as above                        Email
IVANTI013275   IVANTI013277   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016              No; same string as above                        Email
IVANTI013279   IVANTI013281   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016              No; same string as above                        Email
IVANTI013282   IVANTI013284   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013285   IVANTI013287   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No; describes problem not code                     Email
IVANTI013288   IVANTI013290   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013291   IVANTI013293   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013294   IVANTI013301   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013308   IVANTI013309   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013310   IVANTI013311   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013312   IVANTI013313   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013314   IVANTI013315   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                 No; same as above                            Email
IVANTI013316   IVANTI013319   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
IVANTI013328   IVANTI013330   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016                         No                                   Email
                                                                                   Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1925 Page 15 of 22


IVANTI013331   IVANTI013332   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names and revenue may be redacted                2016                         No                            Email
IVANTI013333   IVANTI013336   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names and revenue may be redacted                2016                         No                            Email
IVANTI013337   IVANTI013340   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names and revenue may be redacted                2016                No; same as above                      Email
IVANTI013341   IVANTI013342   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                      Not sure                         Email
IVANTI013343   IVANTI013343   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                      Not sure                         Email
IVANTI013344   IVANTI013344   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013364   IVANTI013371   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013372   IVANTI013379   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013380   IVANTI013387   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013391   IVANTI013393   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names and revenue may be redacted                2016             No; same as 13331 et al.                  Email
IVANTI013417   IVANTI013417   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013432   IVANTI013435   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013438   IVANTI013438   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013439   IVANTI013442   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013443   IVANTI013444   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names may be redacted                            2016                         No                            Email
IVANTI013509   IVANTI013510   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013512   IVANTI013518   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013519   IVANTI013519   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013520   IVANTI013520   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013521   IVANTI013522   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013523   IVANTI013523   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013549   IVANTI013550   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013551   IVANTI013552   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013572   IVANTI013575   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names and revenue may be redacted                2016                 No; (revenue yes)                     Email
IVANTI013591   IVANTI013593   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013594   IVANTI013596   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013597   IVANTI013599   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names and revenue may be redacted                2016                  Same as 13572                        Email
IVANTI013663   IVANTI013665   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names may be redacted                            2016                         No                            Email
IVANTI013675   IVANTI013681   Sensitive Technical Information   Presentation re Technical Development            Product information re public release                     2016                         No                        LanDesk Report
IVANTI013692   IVANTI013693   Sensitive Business Information    Email re Customer License, Sales, or Marketing   Customer name may be redacted                             2016                         No                            Email
IVANTI013694   IVANTI013708   Sensitive Technical Information   Presentation re Technical Development            Product information re public release                     2016                         No                        LanDesk Report
IVANTI013710   IVANTI013724   Sensitive Technical Information   Presentation re Technical Development            Product information re public release                     2016                         No                        LanDesk Report
IVANTI013726   IVANTI013740   Sensitive Technical Information   Presentation re Technical Development            Product information re public release                     2016                  Same as above                    LanDesk Report
IVANTI013802   IVANTI013805   Sensitive Business Information    Email re Customer License, Sales, or Marketing   Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013806   IVANTI013809   Sensitive Business Information    Email re Customer License, Sales, or Marketing   Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013810   IVANTI013813   Sensitive Business Information    Email re Customer License, Sales, or Marketing   Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013814   IVANTI013818   Sensitive Technical Information   Email re Development                             Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013822   IVANTI013836   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016   Protected the code and the hierarchy; rest no       Email
IVANTI013837   IVANTI013851   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI013852   IVANTI013853   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names and revenue may be redacted                2016                  Same as 13572                        Email
IVANTI013855   IVANTI013858   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer names may be redacted                            2016                         No                            Email
IVANTI013954   IVANTI013961   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013962   IVANTI013964   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013965   IVANTI013973   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                  Same as 13954                        Email
IVANTI013974   IVANTI013975   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI013976   IVANTI013984   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                  Same as 13954                        Email
IVANTI013985   IVANTI013986   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer name may be redacted                             2016                  Same as 13974                        Email
IVANTI013990   IVANTI013999   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                  Same as 13954                        Email
IVANTI014003   IVANTI014005   Sensitive Technical Information   Email re Development                             Customer name may be redacted                             2016                         No                            Email
IVANTI014006   IVANTI014009   Sensitive Technical Information   Email re Development                             Customer name may be redacted                             2016                         No                            Email
IVANTI014010   IVANTI014014   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI014015   IVANTI014020   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                  Same as 14010                        Email
IVANTI014021   IVANTI014023   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                         No                            Email
IVANTI014024   IVANTI014024   Sensitive Technical Information   Email re Code Fix/Change for Customers           Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Email
IVANTI014025   IVANTI014097   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                     Protected                         Code
IVANTI014098   IVANTI014285   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014286   IVANTI014347   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014348   IVANTI014566   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014567   IVANTI014704   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014705   IVANTI014885   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014886   IVANTI014915   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014916   IVANTI014916   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014917   IVANTI014917   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI014918   IVANTI015079   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI015080   IVANTI015241   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI015242   IVANTI015403   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI015404   IVANTI015565   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI015566   IVANTI015727   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
IVANTI015728   IVANTI015889   Sensitive Technical Information   Code or Log Printout                             Customer-facing subject matter, oudated, and not secret   2016                  Same as above                        Code
                                                                                   Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1926 Page 16 of 22


IVANTI015890   IVANTI016051   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI016052   IVANTI016213   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI016214   IVANTI016375   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI016376   IVANTI016537   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI016538   IVANTI016699   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI016700   IVANTI016862   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI016863   IVANTI017025   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI017026   IVANTI017187   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI017188   IVANTI017350   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI017351   IVANTI017513   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI017514   IVANTI017676   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI017677   IVANTI017840   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI017841   IVANTI018004   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI018005   IVANTI018168   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI018169   IVANTI018332   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI018333   IVANTI018496   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI018497   IVANTI018659   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI018660   IVANTI018823   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI018824   IVANTI018987   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI018988   IVANTI019151   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI019152   IVANTI019315   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI019316   IVANTI019480   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI019481   IVANTI019644   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI019645   IVANTI019808   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI019809   IVANTI019972   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI019973   IVANTI020136   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI020137   IVANTI020301   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI020302   IVANTI020466   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI020467   IVANTI020630   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI020631   IVANTI020795   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI020796   IVANTI020959   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI020960   IVANTI021124   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI021125   IVANTI021289   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI021290   IVANTI021454   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI021455   IVANTI021619   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI021620   IVANTI021784   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI021785   IVANTI021950   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI021951   IVANTI022115   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI022116   IVANTI022280   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI022281   IVANTI022446   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI022447   IVANTI022612   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI022613   IVANTI022778   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI022779   IVANTI022944   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI022945   IVANTI023111   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI023112   IVANTI023228   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI023229   IVANTI023394   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI023395   IVANTI023560   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI023561   IVANTI023726   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI023727   IVANTI023892   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI023893   IVANTI024058   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI024059   IVANTI024225   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI024226   IVANTI024391   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI024392   IVANTI024558   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI024559   IVANTI024724   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI024725   IVANTI024891   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI024892   IVANTI025058   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI025059   IVANTI025225   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI025226   IVANTI025392   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI025393   IVANTI025559   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI025560   IVANTI025726   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI025727   IVANTI025893   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI025894   IVANTI026060   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI026061   IVANTI026227   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI026228   IVANTI026394   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI026395   IVANTI026561   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI026562   IVANTI026729   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI026730   IVANTI026896   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI026897   IVANTI027064   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI027065   IVANTI027232   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
                                                                                   Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1927 Page 17 of 22


IVANTI027233   IVANTI027401   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI027402   IVANTI027569   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI027570   IVANTI027737   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI027738   IVANTI027906   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI027907   IVANTI028074   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI028075   IVANTI028242   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI028243   IVANTI028410   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI028411   IVANTI028579   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI028580   IVANTI028747   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI028748   IVANTI028917   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI028918   IVANTI029086   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI029087   IVANTI029255   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI029256   IVANTI029424   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI029425   IVANTI029593   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI029594   IVANTI029769   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI029770   IVANTI029949   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI029950   IVANTI030108   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI030109   IVANTI030321   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI030322   IVANTI030572   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI030573   IVANTI030851   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI030852   IVANTI031139   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI031140   IVANTI031205   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI031206   IVANTI031355   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI031356   IVANTI031732   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI031733   IVANTI031940   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Code
IVANTI031941   IVANTI031941   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI031942   IVANTI031943   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI031944   IVANTI031949   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016   Same as 14010   Email
IVANTI031950   IVANTI031951   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016   Same as 31942   Email
IVANTI031952   IVANTI031957   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI031958   IVANTI031964   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016   Same as 14010   Email
IVANTI031965   IVANTI031967   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016   Same as 31942   Email
IVANTI031968   IVANTI031976   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI031977   IVANTI031984   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016   Same as above   Email
IVANTI031989   IVANTI031991   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI031993   IVANTI031995   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI031996   IVANTI031999   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI032000   IVANTI032003   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016   Same as 31993   Email
IVANTI032004   IVANTI032006   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016   Same as 31996   Email
IVANTI032007   IVANTI032012   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI032013   IVANTI032017   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI032018   IVANTI032018   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI032019   IVANTI032165   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI032166   IVANTI032297   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI032298   IVANTI032449   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI032450   IVANTI032531   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI032532   IVANTI032708   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI032709   IVANTI032872   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI032873   IVANTI033045   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI033046   IVANTI033272   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI033273   IVANTI033543   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI033544   IVANTI033816   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI033817   IVANTI034089   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI034090   IVANTI034363   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI034364   IVANTI034638   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI034639   IVANTI034914   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI034915   IVANTI035201   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI035202   IVANTI035352   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI035353   IVANTI035595   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI035596   IVANTI036040   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI036041   IVANTI036537   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI036538   IVANTI037088   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI037089   IVANTI037126   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI037127   IVANTI037141   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI037142   IVANTI037342   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI037343   IVANTI037522   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI037523   IVANTI037761   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2016     Protected     Code
IVANTI037762   IVANTI037766   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI037767   IVANTI037776   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
                                                                                    Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1928 Page 18 of 22


IVANTI037777   IVANTI037784   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016          Partial        Email
IVANTI037785   IVANTI037793   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016          Partial        Email
IVANTI037794   IVANTI037960   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI037961   IVANTI038149   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038150   IVANTI038367   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038368   IVANTI038476   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038477   IVANTI038491   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038492   IVANTI038575   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038576   IVANTI038576   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038577   IVANTI038758   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038759   IVANTI038909   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI038910   IVANTI039060   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI039061   IVANTI039254   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI039255   IVANTI039502   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI039503   IVANTI039792   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI039793   IVANTI040138   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI040139   IVANTI040528   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI040529   IVANTI040922   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI040923   IVANTI041097   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI041098   IVANTI041341   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI041342   IVANTI041637   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI041638   IVANTI041644   Sensitive Technical Information   Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2016        Protected        Code
IVANTI041827   IVANTI041835   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016          Partial        Email
IVANTI041836   IVANTI041837   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041838   IVANTI041840   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016           No            Email
IVANTI041841   IVANTI041845   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016          Partial        Email
IVANTI041849   IVANTI041849   Sensitive Business Information    Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041850   IVANTI041851   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041852   IVANTI041872   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041876   IVANTI041878   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041879   IVANTI041883   Sensitive Business Information    Email re Customer License, Sales, or Marketing                 Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041894   IVANTI041896   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041901   IVANTI041902   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016           No            Email
IVANTI041903   IVANTI041908   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041909   IVANTI041909   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Protected customers   Email
IVANTI041910   IVANTI041910   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041911   IVANTI041911   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016     Same as 41909       Email
IVANTI041912   IVANTI041918   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041919   IVANTI041919   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016     Same as 41909       Email
IVANTI041920   IVANTI041920   Sensitive Business Information    Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016     Same as above       Email
IVANTI041921   IVANTI041922   Sensitive Business Information    Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016     Same as above       Email
IVANTI041923   IVANTI041924   Sensitive Business Information    Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016     Same as above       Email
IVANTI041925   IVANTI041926   Sensitive Business Information    Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016     Same as 41909       Email
IVANTI041927   IVANTI041928   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041929   IVANTI041936   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016          Partial        Email
IVANTI041937   IVANTI041938   Sensitive Business Information    Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Protected customers   Email
IVANTI041939   IVANTI041939   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041940   IVANTI041943   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016          Partial        Email
IVANTI041944   IVANTI041948   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI041949   IVANTI041951   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041952   IVANTI041954   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI041955   IVANTI041957   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI041958   IVANTI041961   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI041962   IVANTI041965   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI041966   IVANTI041969   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI041970   IVANTI041973   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI042003   IVANTI042007   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI042008   IVANTI042012   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI042013   IVANTI042017   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI042018   IVANTI042023   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI042033   IVANTI042034   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016     Same as 41939       Email
IVANTI042042   IVANTI042043   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI042044   IVANTI042045   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI042046   IVANTI042046   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI042048   IVANTI042049   Sensitive Technical Information   Email re Technical Training                                    Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI042050   IVANTI042052   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016           No            Email
IVANTI042053   IVANTI042055   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016     Same as above       Email
IVANTI042056   IVANTI042058   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016     Same as 42042       Email
IVANTI042059   IVANTI042061   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016           No            Email
                                                                                    Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1929 Page 19 of 22


IVANTI042062   IVANTI042067   Sensitive Business Information    Confidential Financial and Marketing Presentation              Outdated and routine report                               2016        No         LAN Desk Report
IVANTI042068   IVANTI042070   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI042071   IVANTI042073   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016      Same              Email
IVANTI042079   IVANTI042082   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016      Same              Email
IVANTI042089   IVANTI042097   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI042117   IVANTI042119   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016      Partial           Email
IVANTI042124   IVANTI042127   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Same as above        Email
IVANTI042128   IVANTI042131   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Same as above        Email
IVANTI042133   IVANTI042136   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Same as above        Email
IVANTI042137   IVANTI042140   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI042141   IVANTI042144   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042149   IVANTI042153   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Sensitive information may be redacted                     2016        No           Work Plan
IVANTI042256   IVANTI042263   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042264   IVANTI042271   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042272   IVANTI042279   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042280   IVANTI042289   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016      Partial           Email
IVANTI042290   IVANTI042300   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042301   IVANTI042308   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042310   IVANTI042314   Sensitive Business Information    Email re Highly Sensitive Financial or Marketing Information   Sensitive information may be redacted                     2016   Same as 42149     Work Plan
IVANTI042315   IVANTI042318   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names and revenue may be redacted                2016      Partial           Email
IVANTI042319   IVANTI042327   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042328   IVANTI042336   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042337   IVANTI042345   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042346   IVANTI042354   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042355   IVANTI042364   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042365   IVANTI042374   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042375   IVANTI042384   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042385   IVANTI042394   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042395   IVANTI042403   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042404   IVANTI042412   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as 42089        Email
IVANTI042415   IVANTI042416   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016      Partial           Email
IVANTI042441   IVANTI042444   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names and revenue may be redacted                2016      Partial           Email
IVANTI042445   IVANTI042448   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names and revenue may be redacted                2016   Same as above        Email
IVANTI042449   IVANTI042452   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names and revenue may be redacted                2016   Same as above        Email
IVANTI042453   IVANTI042456   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names and revenue may be redacted                2016   Same as above        Email
IVANTI042457   IVANTI042461   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names and revenue may be redacted                2016   Same as above        Email
IVANTI042462   IVANTI042463   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016      Partial           Email
IVANTI042465   IVANTI042469   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016      Partial           Email
IVANTI042470   IVANTI042474   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042475   IVANTI042480   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042481   IVANTI042486   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042487   IVANTI042496   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016      Partial           Email
IVANTI042497   IVANTI042506   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042513   IVANTI042519   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI042520   IVANTI042523   Sensitive Technical Information   Email re Technical Training                                    Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI042524   IVANTI042527   Sensitive Technical Information   Email re Technical Training                                    Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042528   IVANTI042532   Sensitive Technical Information   Email re Technical Training                                    Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042535   IVANTI042539   Sensitive Technical Information   Email re Technical Training                                    Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042540   IVANTI042544   Sensitive Technical Information   Email re Technical Training                                    Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042587   IVANTI042588   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016      Partial           Email
IVANTI042655   IVANTI042662   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names and revenue may be redacted                2016      Partial           Email
IVANTI042663   IVANTI042665   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI042666   IVANTI042669   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042676   IVANTI042679   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042686   IVANTI042690   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042770   IVANTI042770   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI042771   IVANTI042772   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042774   IVANTI042776   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016      Partial           Email
IVANTI042777   IVANTI042779   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Same as above        Email
IVANTI042780   IVANTI042783   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Same as above        Email
IVANTI042784   IVANTI042787   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer names may be redacted                            2016   Same as above        Email
IVANTI042788   IVANTI042791   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016      Partial           Email
IVANTI042792   IVANTI042795   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042796   IVANTI042800   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042801   IVANTI042805   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042806   IVANTI042810   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042811   IVANTI042816   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as above        Email
IVANTI042817   IVANTI042822   Sensitive Technical Information   Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016   Same as 42663        Email
IVANTI042823   IVANTI042824   Sensitive Technical Information   Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016        No              Email
                                                                                   Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1930 Page 20 of 22


IVANTI042825   IVANTI042830   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Email
IVANTI042831   IVANTI042836   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI042837   IVANTI042838   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI042839   IVANTI042844   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016      Partial      Email
IVANTI042845   IVANTI042846   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI042847   IVANTI042852   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI042867   IVANTI042869   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016   Same as 42845   Email
IVANTI042873   IVANTI042875   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Email
IVANTI042876   IVANTI042878   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Email
IVANTI043007   IVANTI043026   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043027   IVANTI043048   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043049   IVANTI043051   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043052   IVANTI043053   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043054   IVANTI043059   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017      Partial      Email
IVANTI043060   IVANTI043079   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043080   IVANTI043101   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043102   IVANTI043104   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043105   IVANTI043106   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043107   IVANTI043112   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017      Partial      Email
IVANTI043113   IVANTI043118   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043119   IVANTI043125   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043126   IVANTI043132   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043133   IVANTI043139   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043140   IVANTI043146   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043147   IVANTI043151   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043152   IVANTI043171   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043172   IVANTI043193   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043194   IVANTI043196   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043197   IVANTI043198   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043205   IVANTI043211   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as 43107   Email
IVANTI043212   IVANTI043219   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043220   IVANTI043227   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043228   IVANTI043235   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043236   IVANTI043243   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043244   IVANTI043251   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043252   IVANTI043260   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043261   IVANTI043269   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043270   IVANTI043278   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043279   IVANTI043287   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043288   IVANTI043296   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043297   IVANTI043305   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043306   IVANTI043315   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043316   IVANTI043325   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043326   IVANTI043335   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043336   IVANTI043345   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043346   IVANTI043356   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043357   IVANTI043367   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer-facing subject matter, oudated, and not secret   2017   Same as above   Email
IVANTI043377   IVANTI043378   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016        No         Email
IVANTI043379   IVANTI043380   Sensitive Technical Information   Email re Development                          Customer-facing subject matter, oudated, and not secret   2016   Same as above   Email
IVANTI043383   IVANTI043385   Sensitive Technical Information   Email re Code Fix/Change for Customers        Customer names may be redacted                            2017      Partial      Email
IVANTI043407   IVANTI043408   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043409   IVANTI043410   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043411   IVANTI043421   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043422   IVANTI043423   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043424   IVANTI043434   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043435   IVANTI043436   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043437   IVANTI043441   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043442   IVANTI043443   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043444   IVANTI043457   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043458   IVANTI043459   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043460   IVANTI043463   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043464   IVANTI043480   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043481   IVANTI043487   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043488   IVANTI043523   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043524   IVANTI043531   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043532   IVANTI043534   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043535   IVANTI043540   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043541   IVANTI043569   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
IVANTI043571   IVANTI043581   Sensitive Technical Information   Code or Log Printout                          Customer-facing subject matter, oudated, and not secret   2017     Protected     Code
                                                                                      Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1931 Page 21 of 22


IVANTI043582   IVANTI043586   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043587   IVANTI043616   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043617   IVANTI043630   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043631   IVANTI043632   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043633   IVANTI043636   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043637   IVANTI043653   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043654   IVANTI043658   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043659   IVANTI043663   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043664   IVANTI043667   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043668   IVANTI043674   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043675   IVANTI043684   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043685   IVANTI043694   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043729   IVANTI043730   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043731   IVANTI043732   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043733   IVANTI043743   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043744   IVANTI043745   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043746   IVANTI043756   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043757   IVANTI043758   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043759   IVANTI043763   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043764   IVANTI043765   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043766   IVANTI043779   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043780   IVANTI043781   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043782   IVANTI043785   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043786   IVANTI043802   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043803   IVANTI043809   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043810   IVANTI043845   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043846   IVANTI043853   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043854   IVANTI043856   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043857   IVANTI043862   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043863   IVANTI043891   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043893   IVANTI043903   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043904   IVANTI043908   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043909   IVANTI043938   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043939   IVANTI043952   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043953   IVANTI043954   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043955   IVANTI043958   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043959   IVANTI043975   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043976   IVANTI043980   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043981   IVANTI043985   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043986   IVANTI043989   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043990   IVANTI043996   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI043997   IVANTI044006   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI044007   IVANTI044016   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret   2017     Protected          Code
IVANTI044064   IVANTI044065   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret   2016      Partial           Email
IVANTI044066   IVANTI044069   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2016        No              Email
IVANTI044232   IVANTI044236   Sensitive Technical Information     Presentation re Technical Development                          Customer-facing subject matter, oudated, and not secret   2017      Partial      LAN Desk Report
IVANTI044239   IVANTI044239   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2017        No              Email
IVANTI044243   IVANTI044243   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2017   Same as above        Email
IVANTI044245   IVANTI044246   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret   2017   Same as above        Email
IVANTI044311   IVANTI044315   Competitive Business Information    Comparison of Competitor Product and Strategy                  StayLinked public information                             2017      Partial           Email
IVANTI044316   IVANTI044321   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017      Partial           Email
IVANTI044322   IVANTI044327   Competitive Business Information    Comparison of Competitor Product and Strategy                  Third-party public information                            2017      Partial           Email
IVANTI044328   IVANTI044333   Competitive Business Information    Comparison of Competitor Product and Strategy                  Third-party public information                            2017      Partial           Email
IVANTI044354   IVANTI044359   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti/StayLinked public information                      2017      Partial           Email
IVANTI044360   IVANTI044365   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti/StayLinked public information                      2017      Partial           Email
IVANTI044366   IVANTI044372   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017      Partial           Email
IVANTI044373   IVANTI044373   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017        No              Email
IVANTI044374   IVANTI044375   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017   Same as above        Email
IVANTI044376   IVANTI044377   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017   Same as above        Email
IVANTI044378   IVANTI044380   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017      Partial           Email
IVANTI044381   IVANTI044383   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017      Partial           Email
IVANTI044384   IVANTI044386   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017   Same as above        Email
IVANTI044387   IVANTI044390   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti public information                                 2017   Same as above        Email
IVANTI044391   IVANTI044394   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti/StayLinked public information                      2017   Same as above        Email
IVANTI044395   IVANTI044398   Competitive Business Information    Comparison of Competitor Product and Strategy                  Ivanti/StayLinked public information                      2017   Same as above        Email
IVANTI044443   IVANTI044444   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Ivanti public information                                 2017        No              Email
IVANTI044445   IVANTI044446   Competitive Business Information    Comparison of Competitor Product and Strategy                  StayLinked/third-party public information                 2017      Partial           Email
IVANTI044501   IVANTI044504   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked public information                             2017      Partial           Email
IVANTI044505   IVANTI044508   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked public information                             2017   Same as above        Email
                                                                                      Case 2:19-cv-00075-RJS-JCB Document 93 Filed 08/04/21 PageID.1932 Page 22 of 22


IVANTI044509   IVANTI044513   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        Public domain information                                                          2017   Same as above          Email
IVANTI044514   IVANTI044518   Competitive Technical Information   Technical Analysis or Comparison of Competitor Products        StayLinked public information                                                      2017      Partial             Email
IVANTI044535   IVANTI044537   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017        No                Email
IVANTI044538   IVANTI044540   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017   Same as above          Email
IVANTI044541   IVANTI044544   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017   Same as above          Email
IVANTI044545   IVANTI044547   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044548   IVANTI044551   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044552   IVANTI044555   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044556   IVANTI044560   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044561   IVANTI044567   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017     Protected            Email
IVANTI044568   IVANTI044571   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044572   IVANTI044575   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044576   IVANTI044579   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044580   IVANTI044587   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044588   IVANTI044596   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044597   IVANTI044605   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044606   IVANTI044614   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017      Partial             Email
IVANTI044615   IVANTI044623   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017   Same as above          Email
IVANTI044624   IVANTI044633   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017   Same as above          Email
IVANTI044634   IVANTI044643   Sensitive Business Information      Email re Highly Sensitive Financial or Marketing Information   Primarily public information                                                       2017   Same as above          Email
IVANTI044651   IVANTI044657   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017        No                Email
IVANTI044665   IVANTI044668   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI044702   IVANTI044706   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI044707   IVANTI044711   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI044713   IVANTI044717   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI044719   IVANTI044748   Sensitive Technical Information     Presentation re Technical Development                          Public "Welcome everyone! And thank you for joining us for this Ivanti session."   2017        No         Client Presentation
IVANTI044749   IVANTI044760   Sensitive Technical Information     Presentation re Technical Development                          Customer-facing subject matter, oudated, and not secret                            2017   Same as above   Client Presentation
IVANTI044761   IVANTI044765   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017        No                Email
IVANTI044766   IVANTI044770   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI044771   IVANTI044775   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI044776   IVANTI044780   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI044781   IVANTI044785   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2017   Same as above          Email
IVANTI045349   IVANTI045384   Sensitive Technical Information     Code or Log Printout                                           Public "Copyright © 2017 Daniel Eden"                                              2018     Protected            Code
IVANTI045626   IVANTI045635   Sensitive Technical Information     Presentation re Technical Development                          Customer-facing subject matter, oudated, and not secret                            2018        No            Presentation
IVANTI046698   IVANTI046698   Sensitive Technical Information     Email re Code Fix/Change for Customers                         Customer-facing subject matter, oudated, and not secret                            2018      Partial             Email
IVANTI046699   IVANTI046701   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2018      Partial             Email
IVANTI046702   IVANTI047168   Sensitive Technical Information     Code or Log Printout                                           Customer-facing subject matter, oudated, and not secret                            2018     Protected            Code
IVANTI047530   IVANTI047530   Sensitive Technical Information     Email re Development                                           Customer-facing subject matter, oudated, and not secret                            2019        No          Meeting agenda
IVANTI048412   IVANTI048888   Sensitive Business Information      Customer Pricing Data                                          Public "For more information on our products: www.honeywellaidc.com"               2020        No         Customer manual
IVANTI048889   IVANTI048890   Sensitive Business Information      Customer Pricing Data                                          Public "©2020 Honeywell International, Inc."                                       2020   Same as above    Customer policy
IVANTI049019   IVANTI049019   Sensitive Business Information      Customer Pricing Data                                          Customer-facing subject matter, oudated, and not secret                            2020      Partial             Email
IVANTI049020   IVANTI049489   Sensitive Business Information      Customer Pricing Data                                          Public "For more information on our products: www.honeywellaidc.com"               2020   Same as 48412   Customer manual
IVANTI049490   IVANTI049491   Sensitive Business Information      Customer Pricing Data                                          Public "©2020 Honeywell International, Inc."                                       2020   Same as 48889    Customer policy
IVANTI049524   IVANTI050013   Sensitive Business Information      Customer Pricing Data                                          Public "For more information on our products: www.honeywellaidc.com"               2021   Same as 48412   Customer manual
IVANTI050058   IVANTI050521   Sensitive Business Information      Customer Pricing Data                                          Public "For more information on our products: www.honeywellaidc.com"               2021   Same as 48412   Customer manual
IVANTI050522   IVANTI050522   Sensitive Business Information      Financial and Marketing Spreadsheet                            Public "For more information on our products: www.honeywellaidc.com"               2021        No            Spreadsheet
IVANTI053517   IVANTI053933   Sensitive Business Information      Customer Pricing Data                                          Public "For more information on our products: www.honeywellaidc.com"               2021   Same as 48412   Customer manual
IVANTI053934   IVANTI053934   Sensitive Business Information      Financial and Marketing Spreadsheet                            Public "For more information on our products: www.honeywellaidc.com"               2021   Same as 50522      Spreadsheet
